DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group I (drawn to a compound) and specifically the compound 
    PNG
    media_image1.png
    235
    902
    media_image1.png
    Greyscale
 in the reply filed on 4/8/2021.

Status
Claims 1 and 4-15 are pending. Claims 5, 7 and 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species. Therefore, Claims 1, 4, 6 and 8 are presented for examination.

Elected compound is free of the prior art.
The compound 
    PNG
    media_image1.png
    235
    902
    media_image1.png
    Greyscale
 and the current claims are free of the prior art.

Priority
This application is the 371 national stage application of PCT/KR2017/005061, filed on 05/16/2017.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 2/18/2022 and 4/5/2022 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections Withdrawn
Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The amendment overcame the rejection. Therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites general formula (I) where 2 different variables are followed by n – that is, (X)n and (Y)n. The variable n is an integer of 0 to 5. However, it is not clear whether n can only be the same integer for X and Y or whether n can be 2 different integers simultaneously such as for a single compound of formula (I), n is equal to both 0 and 1 such as in cases where X is absent (i.e., n=0) while Y is present (i.e., n greater than 0). It appears that different variables should be used for X and Y to allow for different integers. 
Claim 4 contains a limitation for R’ and R’’ that falls outside of the limitations set forth in Claim 1. Specifically Claim 1 limits R’ and R’’ to H or C1-C10 alkyl. However, Claim 4 recites the limitation wherein R’ and R’’ may be formula 2. 
Claim 8 contains compounds that do not further limit the general formula of formula (I). In Claim 1, X = NR’R’’ and both R’ and R’’ = H or C1-C10 alkyl. However, Claim 8 contains compounds that do not fall within this limitation. For example, the following compounds are outside of the limitations of Claim 1:

    PNG
    media_image2.png
    304
    592
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    239
    242
    media_image3.png
    Greyscale
. +
Accordingly, one of ordinary skill in the art are not apprised of the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.	Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sinclair et al. (US 2006/0025337).

Claimed invention
The claims are drawn to compounds of general formula (I) as further limited by the definitions of different variables.

Prior art
Sinclair teaches chalcone in figure 16 having the structure 
    PNG
    media_image4.png
    189
    243
    media_image4.png
    Greyscale
. This meets the limitations of the current claims wherein both L1 and L2 are phenylene; and n is 0. 

B.	Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TELLURIS BIOTECH INDIA PRIVATE LIMITED (WO 2018/203117, effective filing date is 5/2/2017).

Claimed invention
The claims are drawn to compounds of general formula (I) as further limited by the definitions of different variables.

Prior art
The WIPO reference teaches the compound  
    PNG
    media_image5.png
    146
    290
    media_image5.png
    Greyscale
 , wherein 
    PNG
    media_image6.png
    132
    298
    media_image6.png
    Greyscale
 See Claim 1. This reads on the structure 
    PNG
    media_image7.png
    83
    220
    media_image7.png
    Greyscale
. This meets the limitations of the current claims wherein both L1 and L2 are phenylene; X is C2 alkoxy and n behind the X is 1 and n behind Y is 0. 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629